
	
		II
		112th CONGRESS
		2d Session
		S. 3425
		IN THE SENATE OF THE UNITED STATES
		
			July 24, 2012
			Mrs. McCaskill
			 introduced the following bill; which was read twice and referred to the
			 Committee on Health, Education, Labor,
			 and Pensions
		
		A BILL
		To amend the Worker Adjustment and Retraining
		  Notification Act to provide a notice requirement regarding
		  offshoring.
	
	
		1.Short
			 titleThis Act may be cited as
			 the Offshoring Notification
			 Act.
		2.DefinitionSection 2(a) of the Worker Adjustment and
			 Retraining Notification Act (29 U.S.C. 2101) is amended—
			(1)in paragraph (7),
			 by striking and at the end;
			(2)in paragraph (8),
			 by striking the period and inserting ; and; and
			(3)by adding at the
			 end the following:
				
					(9)the term
				United States includes each of the 50 States, the District of
				Columbia, the Republic of the Marshall Islands, the Federated States of
				Micronesia, and the Republic of Palau, and each territory or possession of the
				United
				States.
					.
			3.NoticeSection 3 of the Worker Adjustment and
			 Retraining Notification Act (29 U.S.C. 2102(a)) is amended—
			(1)by redesignating
			 subsections (b), (c), and (d) as subsections (c), (d), and (e), respectively;
			 and
			(2)by inserting
			 after subsection (a) the following:
				
					(b)Offshoring informationThe notice shall contain information
				stating—
						(1)whether the employer plans to continue
				producing the good or providing the service that the affected employees have
				been producing or providing; and
						(2)if so, whether
				the production or provision will be performed for the employer, by employees or
				contractors outside the United
				States.
						.
			
